DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recites the limitation “the integrated airbags”. Claim 1, line 6 discloses “an integrated airbag”, but it is unclear if this recitation implies another identical integrated airbag, or another type of integrated airbag.
Claim 1, line 10 recites the limitation “an acceleration” which should be changed to “the acceleration”.
Claim 2 recites the limitation "the region" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 16 recites the limitation “an acceleration” which should be changed to “the acceleration”.
Claim 3, line 12 recites the limitation “the positioning”.  It is unclear what positioning this limitation is referring to, as there is “an impact shield positioning 
Claim 3, line 15 recites the limitation “an acceleration” which should be changed to “the acceleration”.
Claim 6 recites the limitation “the rear” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the vehicle” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the vehicle body” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the belt system tensioner” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnhuber (GB 2323571) in view of Lee et al. (U.S. Pat. No. 7,148,436 B1), hereinafter Lee.
Regarding claim 1, Sinnhuber discloses (Fig. 1) a child safety seat for attaching to a motor vehicle (title states invention is a child seat for a vehicle), comprising:
a seat region 3,
a back portion 4,
an impact shield 6, wherein at least one of the impact shield 6 and the seat region 3 includes an integrated airbag 14, 16, 17 (Fig. 1; Pg. 7, Para. 5),
a control device 20 which is configured in such a way that at least one of the airbags 14, 16 is deployed on the basis of the crash sensor 21. (Pg. 7, Para. 6 – Pg. 8, Para. 1).
While Sinnhuber discloses a crash sensor 21 for sensing a crash of the child safety seat, it is not specified that the crash sensor is an acceleration sensing device for sensing an acceleration of the child safety seat.
Lee teaches (abstract) the use of an acceleration sensing device 10 for sensing an acceleration in an automotive airbag deployment system, such as the system in the child safety seat of Sinnhuber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber by using an acceleration sensor as the crash sensor as disclosed by Lee because determining acceleration of the vehicle allows for the airbag to be deployed promptly after the impact (Col. 1, lines 31-35).
claim 4, Sinnhuber, modified as above, further discloses that the acceleration sensing device 10 comprises an acceleration sensor (Col. 1, lines 31-35 of Lee).
Regarding claim 5, Sinnhuber, modified as above, discloses all aspects of the current invention as described above except that the control device actuates or activates on an acceleration threshold value of at least 2 g.
Lee teaches (Col. 7, line 67 - Col. 8, line 2) an acceleration threshold value for activation of airbag systems of at least 2 g (5-50 g).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber by using a threshold value for activation of the control device of at least 2 g because acceleration values of less than 2 g are common for normal vehicle operation (i.e. hard braking). It is undesirable to have an airbag system that deploys at too low of a threshold, as the system must then be replaced, or at the very least reset. Choosing a threshold value above the normal operating range of acceleration values prevents unwanted deployment of the system.
Regarding claim 6, Sinnhuber, modified as above, further discloses that in the event of activation, at least one of the integrated airbags 16 is forced downwards and to the rear (Fig. 1 of Sinnhuber, airbag 16 deploys down and to the right (rear) in the event of a crash).
Regarding claim 9, Sinnhuber, modified as above, further discloses that the impact shield 6 is retained on the child safety seat by means of a vehicle belt system 7 (Fig. 1 of Sinnhuber; Pg. 7, Para. 5 of Sinnhuber) or (by an additional retaining device 
Regarding claim 11, Sinnhuber, modified as above, further discloses a side impact protection structure 5 (Fig. 1 of Sinnhuber) comprising at least one separately arranged and adjustable (Pg. 9, Para. 1 of Sinnhuber) and laterally disposed side impact protection elements 5 (Fig. 1 of Sinnhuber shows side impact protection elements 5 disposed laterally).
Regarding claim 12, Sinnhuber, modified as above, further discloses a motor vehicle (Title of Sinnhuber, “Vehicle”) with a child safety seat (Title of Sinnhuber, “Child-restraining system”) according to claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnhuber in view of Lee, and further in view of Wuerstl (DE 102012104785 A1).
Regarding claim 2, Sinnhuber, modified as in claim 1, discloses all aspects of the current invention as described except that the impact shield includes an integrated distance increasing device, a first section, and a second section, wherein the second section is connected to the first section and is configured such that in the event of an activation, the distance increasing device is shifted towards a pelvis or the legs of a child sitting in the child safety seat, away from the first section, and wherein the impact shield is configured to be retained or fastened to the child safety seat in the region of the first section,
and wherein the distance increasing device is triggered on the basis of the acceleration sensed by the acceleration sensing device.
a pelvis or the legs (Fig. 4a-4c, distance increasing device 48 moves to the right and down along breaking point 72) of a child 28 sitting in the child safety seat (Fig. 1), away from the first portion 30 (Fig. 4a-4c, distance increasing device 48 moves away from left end of first portion 30), and wherein the impact shield 24 is configured to be (retained) or fastened (via connecting means 22) to the child safety seat in the region of the first section 30 (Para. [0040]), 
and wherein the distance increasing device 48 is triggered on the basis of an acceleration sensed by the acceleration sensing device. Sinnhuber, modified as above in claim 1, discloses that an acceleration sensing device 21 can be used to sense an instance of a crash (Col. 1, lines 31-35 of Lee), and Wuerstl teaches that the distance increasing device is activated in the event of an accident (Para. [0043] of Wuerstl).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber and Lee by using a distance increasing device as part of the impact shield as disclosed by Wuerstl because the distance increasing device presses the lower and upper parts of the impact shield apart, pressing the upper part up to secure a child in the event of an accident (Para. [0009]).  Further, the distance increasing device, in the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnhuber in view of Lee, further in view of Gevers et al. (DE 10351918 A1), hereinafter Gevers, and further in view of Vogt et al. (U.S. Pub. No. 2010/0264706 A1), hereinafter Vogt.
Regarding claim 3, Sinnhuber, modified as in claim 1, teaches all aspects of the current invention as disclosed above, including using an acceleration sensing device 21 to sense an acceleration of the vehicle for deployment of vehicle safety systems (Col. 1, lines 31-35 of Lee). Sinnhuber, modified as in claim 1, does not disclose that the child safety seat further comprises an impact shield positioning apparatus configured for positioning the impact shield,
a belt system having a belt system belt tensioner, wherein the belt system is configured to be tightened by the belt system belt tensioner,
a child safety seat anchor positioning apparatus and
wherein the acceleration sensing device is configured such that
the positioning is effected by the impact shield positioning apparatus
a tensioning is effected by the belt system belt tensioner, and
a positioning of the child safety seat anchor relative to the other components of the child safety seat is effected in response to an acceleration sensed by the acceleration sensing device.
Gevers teaches that the child safety seat for attaching to a motor vehicle seat further comprises an impact shield positioning apparatus 13, 14 configured for positioning the impact shield 2 (Fig. 4),

wherein the positioning (Fig. 4) is effected by the impact shield positioning apparatus 13, 14,
a positioning of the child safety seat anchor (point of connection between child seat anchor positioning apparatus 10, 16 and child seat) relative to the other components of the child safety seat is effected in response to an acceleration sensed by the acceleration sensing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber and Lee by including an impact shield positioning apparatus and a child safety seat anchor positioning apparatus as disclosed by Gevers because allowing the child safety seat to move in the instance of a collision absorbs some of the energy of the collision, therefore limiting the impact on the child.
Sinnhuber in view of Lee and Gevers does not teach a belt system having a belt system belt tensioner, wherein the belt system is configured to be tightened by the belt system belt tensioner.
Vogt teaches a child safety seat with a belt system 15 (Fig. 1) having a belt system belt tensioner 31, wherein the belt system is configured to be tightened by the belt system tensioner 31, and wherein a tensioning is effected by the belt system belt tensioner 31 (Para. [0037] – Para. [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber, Lee and Gevers by including a belt system with a belt system belt tensioner .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnhuber in view of Lee, and further in view of Cech et al. (U.S. Pub. No. 2019/0054841 A1), hereinafter Cech.
Regarding claim 7, Sinnhuber, modified as in claim 1, discloses all aspects of the current invention as disclosed above except that the acceleration sensing device is arranged on a section of the child safety seat which is located close to the vehicle or the vehicle body when the child safety seat is fitted.
Cech teaches (Fig. 5) that the acceleration sensing device 34 is arranged on a section of the child safety seat (Para. [0035], located on the anchor/tether mounting member 10 of child safety seat to vehicle) which is located close to the vehicle or (the vehicle body) when the child safety seat is fitted (Fig. 2, Para. [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber and Lee by placing the acceleration sensing device on the child safety seat as disclosed by Cech because this allows the acceleration sensing device to be located near the weight sensor/occupant sensor of the seat, therefore simplifying the process of connecting all sensors to the control device.
Regarding claim 8, Sinnhuber, modified as in claim 1, discloses all aspects of the current invention as described above except that the control device and the acceleration sensing device are connected to each other by cables or wirelessly.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sinnhuber and Lee by connecting the control device and the acceleration sensing device either wirelessly or by cables as disclosed by Cech so as to simplify the system and/or facilitate assembly, and because both connection by cables and wireless connection provide reliable connection and communication between the sensing device and the control device. Furthermore, it is well known in the art of sensors/detectors to connect the sensor/detector to the control device either wirelessly or by wire.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnhuber in view of Lee, and further in view of Vogt et al. (U.S. Pub. No. 2010/0264706 A1), hereinafter Vogt.
Regarding claim 10, Sinnhuber, modified as in claim 1, discloses all aspects of the current invention as described above except a force limiter provided for limiting a force exerted on the child by a restraining belt, wherein a threshold value of the force limiter is greater than a threshold value of a positioning device of the belt system belt tensioner.
Vogt teaches (Fig. 7) a force limiter 131, 137 provided for limiting a force exerted on the child by a restraining belt 15 (Para. [0046]), wherein a threshold value (Fgrenz) of the force limiter 131, 137 is greater than a threshold value (F) of a positioning device of a belt system belt tensioner 31 (Fig. 5; Para. [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616